— Appeal by the defendant from three judgments of the County Court, Orange County (Byrne, J.), all rendered February 1, 1990, convicting him of attempted criminal sale of a controlled substance in the third degree under S.C.I. No. 88-00149, criminal sale of a controlled substance in the third degree under Indictment No. 88-00278, and bail jumping in the second degree under Indictment No. 88-00328, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues *256which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.